internal_revenue_service number release date index number ----------------------------------------------- -------------------------------- ------------------------ --------------------------------- in re --------------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-153836-05 date september ---------------------- ---------------------- legend donor spouse trust --------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- trustee date child grandchild grandchild w year year year year year year year year year year year year year dear -------------- ------------------------------------------ ----------------- ---------------------- ----------------------------------- ---------------------------------- ----------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- this is in response to a letter dated date and prior correspondence plr-153836-05 from your authorized representative requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301 of the procedure and administration regulations to make allocations of gst_exemption to a_trust facts benefit of child grandchild grandchild and other family members trustee a bank is the trustee of trust on date year donor and spouse created an irrevocable_trust trust for the under paragraph second sections k and l the trustee may pay to or apply for the benefit of child any amount from the net_income of trust that trustee deems advisable and any amount of principal the trustee deems advisable for child’s care support maintenance and education under paragraph third sections d and e at the death of the survivor of donor and spouse the trustee is directed to hold in trust dollar_figurew to benefit grandchild and dollar_figurew to benefit grandchild paragraph fourth which governs the trusts for grandchild and grandchild provides that the trustee pay the net_income to the beneficiary and any principal to the beneficiary for care support maintenance education purchasing a home and entering a business each grandchild may request in writing to withdraw one-third of her respective trust after attaining the age of thirty one-half of the trust at age thirty-five and the balance at age forty each grandchild has a limited_power_of_appointment to appoint any part or all of her trust to the issue of donor and spouse by referring to the power in her last will in default of such appointment the trust will be distributed to the grandchild’s surviving issue by right of representation in year sec_1 and donor and spouse made transfers to trust elected to gift- split and trustee filed form sec_709 united_states gift and generation-skipping_transfer_tax return to report these gifts however trustee failed to allocate donor’s and spouse’s gst_exemption to the transfers to trust on the returns in year donor died in year spouse made a transfer to trust and reported the gift on a form_709 however no allocation of spouse’s gst_exemption was made to that transfer spouse did not make any transfers to trust in years and in years and spouse made transfers to trust however no form sec_709 were filed to report the gifts to trust and accordingly no allocation of spouse’s gst_exemption was made to those transfers spouse made a transfer to trust in year and filed a form_709 but did not allocate spouse’s gst_exemption to the transfer spouse died in year plr-153836-05 in trustee’s affidavit trustee swore that she prepared year sec_1 through year form sec_709’s for donor and spouse and inadvertently did not allocate donor’s and spouse’s gst_exemption to the transfers to trust in addition trustee swore that she did not prepare returns for spouse in years through trustee swore that donor and spouse relied on trustee for advice related to tax returns and did not understand the implications of failing to allocate gst_exemption to the transfers to trust it is represented that no distributions have been made to grandchild and grandchild from her respective trust trustee requests an extension of time under sec_2642 and sec_301 to i allocate donor’s available gst_exemption to the portion of the year through year transfers to trust for which donor is the transferor and that donor’s allocations be made based on the value of the property as of the dates of the transfers to trust and ii allocate spouse’s available gst_exemption to the portion of grandchild trust and grandchild trust for which spouse is the transferor and that spouse’s allocations be made based on the value of the property as of the date the two trusts come into existence ie the date of spouse’s death law and analysis sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2513 provides that a gift made by one spouse to any person other than his or her spouse shall for purposes of this chapter be considered as made one-half by one spouse and one-half by the other spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the plr-153836-05 transferor’s lifetime other than in a direct_skip is made on form_709 except as provided otherwise an allocation of gst_exemption is effective as of the date of any transfer as to which the form_709 on which it is made is a timely filed return sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_2652 provides that for purposes of chapter except as provided in sec_2653 the term transferor means in the case of any property subject_to the tax imposed by chapter the donor sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of this chapter accordingly in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_26_2652-1 the donor is treated as the transferor of one-half of the value of the entire property sec_2654 and provide that for purposes of chapter the portion of a_trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 plr-153836-05 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based upon the information provided and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied for the years in which donor and spouse elected to split_gifts year sec_1 through spouse is treated for gst purposes as the transferor of one-half of the entire value of the property transferred to trust by donor regardless of the interest spouse is actually deemed to have transferred under sec_2513 for gst purposes donor and spouse are each treated as the transferor of one-half of the value of the entire property transferred to the trust we rule that trustee is granted an extension of time of days from the date of this letter to allocate donor’s available gst_exemption to the portion of the year through transfers to trust for which donor is the transferor the allocations will be effective as of the date of the transfers to trust further we rule that trustee is granted an extension of time of days from the date of this letter to allocate spouse’s available gst_exemption to the portion of grandchild trust and grandchild trust for which spouse is the transferor the allocations will be effective as of the date grandchild trust and grandchild trust come into existence ie the date of spouse’s death trustee should make donor’s allocations on a supplemental form_709 and spouse’s allocations on a supplemental form_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the forms two copies are enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-153836-05 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosures sincerely william p o’shea associate chief_counsel passthroughs and special industries copy for sec_6110 purposes copies of this letter
